OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the negative, for the reasons set forth in the memorandum in Matter of Consolidated Edison Co. of N. Y. v State Bd. of Equalization & Assessment (58 NY2d 710 [decided herewith]). In view of the additional arguments advanced by petitioner in this proceeding, we add that the Third Department’s rule (22 NYCRR 839.2) is not inconsistent with CPLR 3140, which authorizes its adoption and involves neither an improper delegation of legislative power, nor, petitioner having been afforded the opportunity to file appraisal reports on any ground or grounds it saw fit, any denial of due process of law.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer concur; Judge Gabrielli taking no part.
Order affirmed, with costs, and question certified answered in the negative in a memorandum.